DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 8-12 have been renumbered 10-13.

Election/Restrictions

Applicant’s election without traverse of Group I (Claims 1-9, and including renumbered Claims 10-11) in the reply filed on 04/20/2021 is acknowledged.  Renumbered Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 04/20/2021.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "high" in Claim 1, step c) and Claims 2, 5, 9, 10 and 11 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 3, 4 and 6-8 are rejected as being dependent upon rejected claim 1.

Claim 10 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites “wherein the process comprises” the bone graft is essentially free of bacterial, fungal, viral or parasitic contamination”.  However, the process contains no further method steps and merely defines a characteristic of the produced bone graft.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Interpretation

Claim 1 is directed to a product (a sterilized bone graft suitable for human transplantation) produced by the process of Claim 1.  Therefore, the claim is a product-by-process claim.  The MPEP states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. § 103 as obvious over Bauer et al. (2011).

Bauer et al. teaches a sterilized human bone graft which has been sterilized by autoclaving or submersion-washing in a 2% chlorhexidine gluconate solution followed by a sterile saline wash (Pg. 439, Abstract and Pg. 441, Column 1, Lines 10-22).

Bauer et al. anticipates the claimed invention recited in Claim 1, as it produces a sterilized bone graft as claimed and as defined by the Claim Interpretation above.  

1, that the sterilized bone graft be “suitable for transplantation into a human”, this is an intended use which does not result in a structural or manipulative difference between the claims and the cited prior art.

With regard to the limitation of Claim 1, that the bone graft be “from cadaver bone”, this merely defines the bone source used in the claimed bone graft and does not materially distinguish the claimed bone from that of the prior art, even if derived from a different source.

With regard to the limitations of Claims 2-11, the claims merely further define the process of producing the claimed product and do not result in a structural difference between the claimed sterilized bone graft and the sterilized bone graft of the cited prior art.

In the alternative, if the claimed sterilized bone graft is not disclosed in the prior art and there is no anticipation, the sterilized bone graft of the cited prior art would, nevertheless, have rendered the claimed sterilized bone graft prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made because both the prior art and the claims are drawn to sterilized bone grafts.  One skilled in the art would have been motivated to produce a sterilized bone graft in order to transplant said bone graft into a subject in need thereof without introduction of contamination.
 prima facie obvious, if not anticipated by the reference, especially in the absence of an objective showing of surprising or unexpected results.

No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Diehl et al. HIGH HYDROSTATIC PRESSURE, A NOVEL APPROACH IN ORTHOPEDIC SURGICAL ONCOLOGY TO DISINFECT BONE, TENDONS AND CARTILAGE; Anticancer Research, Vol. 28, pp. 3877-3884. (Year: 2008)

Van de Sande et al. SUCCESSFUL DISINFECTION OF FEMORAL HEAD BONE GRAFT USING HIGH HYDROSTATIC PRESSURE; Cell Tissue Bank, Vol. 19, pp. 333-340. (Year: 2017)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The Examiner can normally be reached on Monday-Friday 12pm-8pm EST.




If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        04/26/2021